                       Case 1:20-cr-00412-AT Document 24 Filed 08/28/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                               Southern District
                                             __________  DistrictofofNew York
                                                                      __________


                         United States                         )
                             Plaintiff                         )
                                v.                             )      Case No.     20-CR-412
                     Brian Kolfage, et al.                     )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Andrew Badolato                                                                                              .


Date:          08/28/2020                                                                /s/ Kelly B. Kramer
                                                                                          Attorney’s signature


                                                                                     Kelly B. Kramer, 2887388
                                                                                     Printed name and bar number


                                                                                       Mayer Brown LLP
                                                                                         1999 K St. NW
                                                                                      Washington, DC 20006
                                                                                                Address

                                                                                    kkramer@mayerbrown.com
                                                                                            E-mail address

                                                                                          (202) 263-3007
                                                                                          Telephone number

                                                                                          (202) 263-5207
                                                                                             FAX number
